SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

750
KA 07-00875
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

THEODORE PRICE, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SHIRLEY A. GORMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered
January 18, 2007. The order denied the motion of defendant to vacate
a judgment of conviction pursuant to CPL 440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court